Fourth Court of Appeals
                                  San Antonio, Texas

                                       JUDGMENT
                                     No. 04-18-00634-CV

               IN THE INTEREST OF A.B.R., B.R., Jr., and M.L.R., Children

                  From the 166th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017-PA-02368
                           Honorable Dick Alcala, Judge Presiding

    BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE CHAPA

        In accordance with this court’s opinion of this date, we REVERSE the part of the trial
court’s August 21, 2018 order that terminates B.R.’s parental rights to the children. We RENDER
judgment denying the Department of Family and Protective Services’ request to terminate B.R.’s
parental rights to the children. Because B.R. is indigent, no costs of this appeal are assessed.

       SIGNED January 23, 2019.


                                               _____________________________
                                               Luz Elena D. Chapa, Justice